Case 3:14-cv-00852-REP-AWA-BMK Document 332 Filed 12/17/18 Page 1 of 3 PageID# 10831




                                      In the
            UniteJ States                    ])istrict court
                             loR £A5)B?M J)X5TRrcT0Ti/[Rjzt4XA

           In Re: \/ZR^LUiA<^N£RALAS6EM3Dly




                         IMOTroM To Am£k6 to E^atjd ormr
                   To ReJ^RAw lE^rslATzvE Sistrkt Line^


              CohES wow The pekho^jBR wakeeL AkduL-5Abuft (iere^^
             KogE5 Tlfir6 HomoRaEiLe Court To AME/^d To BkpANd %£.orJer
                        TTiE \/rR^rwrA6£'A<0?flC          To ReiiRAW Le^r6lj)Tz\^£
            J>l6TRrcT LinB. xm SuppoRfof Tttw Mofro/^ TfiC REHhot^^d
            5TaT£ The ToLLowr^fo^j^s,

           (ij A TlfiREE-JuJjH pamEL oF The U.S,JiriTRIcTCourt For The Ef^TBRN
               i)E6TRroToF vn^rNW RuUdoM Ju^J£26,^o/^ tTjaT The Lr/jfi
             OOELEI^EM House of J)EL£^Are;JJiMTRrcB hfldbfEN X)RAWn wrTh TTe
             puftpose of coucEhiTRflTn^ BlficK voTeR5,

                                               ^.1)
Case 3:14-cv-00852-REP-AWA-BMK Document 332 Filed 12/17/18 Page 2 of 3 PageID# 10832




           (li) 7hl6 HoMORAbLe dOURT ORMR£<J 1-AWMAK6R6 Tw OLnE. To fiEbRflwTftE
              6T/\n!i iS^mbiTzve     by OcTob£R3o,2ot$ AFTER ZTFounJ ThflT5om£
            I>ri)TRlcT6 W£R£ UNCoM5TcTuTromUii ^ERRyMOMclEREd, REpukiscflu^
            ^Re AppERlii^ TbE RuLr^ Awd hfld WflNTfd 7V>edefldUM£.puroA/ hold,

          (iiy 6uh4£^u£NTy Thr5 HomoraIjUcourT wroTe Thftf               workomA
              RimEdTfii roflp pUw would UKEly Rfi6uU In Th£. 2oi^ £(JEi:TroAfe
             pRocEedwj uudSR UNcoM6rrTuTroMAU JiBTarils And woutd LrKELy cau5£
           XRRfipflRAbiH lAJJuRy 7b ThEpLfirNTrFfe riuTliE LfiwiurT, Wlw ARE Vn^CNW
           \/CT£Rii.



           Civ; The JiEfldLrwe bft4i)££fJ podTpoNeJ To MARoh2ol^.



                                   AR<bUNAENT To CoM5rd£R


          i(VJ The pEiliroNER RF^uEiT To ExpfiNj ThE ORdER To rMcLudE
               ?Rr50M JERRyMftNdERrfy fcEdAUiE 7h£ 5TA7E oFVi^wrA hw
               COAiOEMTRoTEd KFRItflM AaaEROAMS IN 5cu7h WC^T VTR^IfJTA fvB.
               J)r6TRlcTzt4^ pURpo4£5.


           CVIJ The fRobUm 16 PRKoMERb PhySTdflL lo^>»rroAi is beify C^unTiJ
               WhERE Th£y ARE iHCARcJERetXeJ


                                                 C2J
Case 3:14-cv-00852-REP-AWA-BMK Document 332 Filed 12/17/18 Page 3 of 3 PageID# 10833




             TliE 5oUrroM Tc rhCi pdohhm 15 To oAOfiR Th£ ViR^xwrA 6£M€RflL
            A55£rtibl.y pA:5.-S U^»UTroi4 To COumT Tn^RcBRATeJ p£i^l£ AT bomE
            fi)R R£d«rRrdTr(^puftpi35£5,

           IVt/J The6TAr£cf VtR^rurfl Z6 XLL^oLiy pntKr^ XN£y)pcfiRftrE<J              NrAERaAija
              IN 3ouTbvj&sr Vrp^lMffl NhgllE. T(i£ MAlflRtTy oFUwMrtW«6 AR£ RepuiLT^us
             And The TN^RtERflTlEol XNMrTE!« phy5aftl.Lll£ATrOM 16 SEMJ CDUnTEJ HhERi
           IbAT Rgpubtrc/jN Uwmaker hrt4 iirirRitT^Sftlj.


                W^lERE^ORE TbE pE+rfroNeC pRftyi TV)nT 7b£ HoNoRAblfiCOuRrExpAwd
            The ORLER hiOM 11^ RuLr^ ZS5u£d OH JuNEi<f,2olS


                                     c ERTxFr6AlEoFc5£RVic£

           U MliER pENftLty of p£«Jufty The pE-frflBNeR 0ERrzfr£5 ON 1^r6               of
           J)Hd£nr)b£R 2ol9 TbATOME c'opy of                MoTron Tto amENcI To ExpanJ
           ORi£R To REURflW L^tSloTrve Lrw/ti To; ^.o.p. HOU6£^pgflK&RKmKCO>«g
           f?0,Box 406,9j:<)mQu6i^i^,232iS'OHc^a


                                                               WAKSel. Afi5uL*5AbciRif/00S65f
                                                                ReAoNXOAl5TA7tPRISON
                                                                P.O.Boy/90c;
                                                               P^UMci,Vfl.2^211'\^oo



                                                    (3)
